Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 19 July 2022.
2.	Claims 2, 15 and 20 have been cancelled.
3.	Claims 1, 14 and 19 have been amended.
4.	Claims 1, 3-14 and 16-19 remain Pending and Rejected. 	
		
                 Responses to the Argument

5.	The applicant’s arguments filed on 19 July 2022 are moot in view of new ground of rejection rendered.	

                              Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-14 and 16-19 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Johnson et al. (US Publication No. 20210173931), hereinafter Johnson.

Regarding claim 1: 
A processor comprising: safe logic to determine whether a load is safe (Johnson, Fig.6, ¶69).
data forwarding hardware to, in response to a determination that the load is unsafe, block data forwarding of requested by the load (Johnson, Fig. 6, ¶69, 61).
and data fetching hardware to fetch the data requested by the load, regardless of the determination that the load is safe (Johnson, ¶62-63, 39).
wherein the data forwarding hardware is also, in response to a determination that the load is safe, forward the fetched data to one or more dependent instructions (Johnson, ¶94).

Regarding claim 3:
wherein the data forwarding hardware includes a load queue (Johnson, ¶41).
Regarding claim 4:
wherein the data fetching hardware includes a miss queue (Wang, ¶40).
Regarding claim 5:
wherein the safe logic is to determine whether the load is safe based on information from a reservation station or an out-of-order execution cluster (Johnson, ¶21, 30).
Regarding claim 6:
further comprising a translation lookaside buffer to store an address translation, the address translation to be performed in response to the load, regardless of the determination that the load is safe (Johnson, ¶44-45).
Regarding claim 7:
wherein the safe logic is to determine that the load is safe when it is no longer speculative (Johnson, abstract).
Regarding claim 8:
wherein the load is to be performed in response to a load instruction (Johnson, ¶32).
Regarding claim 9:
wherein the safe logic is to determine that the load is safe when the load instruction is ready to be retired (Johnson, ¶38).
Regarding claim 10:
herein the data is to be forwarded to one or more dependent instructions (Johnson, ¶34)
Regarding claim 11:
wherein the load is to be squashed in response to a determination that speculative execution of the load is on a wrong path (Johnson, ¶39).
Regarding claim 12:
wherein the load is to be executed in response to a branch prediction (Johnson, ¶8).
Regarding claim 13:
wherein the safe logic is to determine that the load is safe when a condition to the branch prediction is satisfied (Johnson, ¶22).
Regarding claim 14:
determining whether a load is safe (Johnson, Fig.6, ¶69).
in response to determining that the load is unsafe, blocking forwarding of data requested by the load (Johnson, Fig. 6, ¶69, 61).
regardless of a determination that the load is unsafe, fetching the data requested by the load (Johnson, ¶62-63, 39).
and in response to determining that the load is safe, forwarding the fetched data to one or more dependent instructions (Johnson, ¶94).
Regarding claim 16:
further comprising, regardless of the determination that the load is unsafe, performing an address translation and storing the result in a translation lookaside buffer  (Johnson, ¶44-45).

Regarding claim 17:
wherein the load is on a speculative execution path (Johnson, ¶39).
Regarding claim 18:
further comprising: determining that the speculative execution path is wrong; and in response to determining that the speculative execution path is wrong, squashing the load (Johnson, ¶39).
Regarding claim 19: 
safe logic to determine whether a load is safe (Johnson, Fig.6, ¶69).
data forwarding hardware to, in response to a determination that the load is safe, forward data requested by the load (Johnson, Fig. 6, ¶69, 61).
and data fetching hardware to fetch the data requested by the load, regardless of the determination that the load is safe, wherein the data is to be fetched from the system memory (Johnson, ¶94).
a system memory (Johnson, ¶2).
and a processor including: safe logic to determine whether a load is safe (Johnson, Fig.6, ¶69).
 data forwarding hardware to, in response to a determination that the load is unsafe, block forwarding of data requested by the load (Johnson, Fig. 6, ¶69, 61).
and data fetching hardware to fetch the data requested by the load, regardless of the determination that the load is safe, wherein the data is to be fetched from the system memory (Johnson, Fig. 6, ¶69, 61).
wherein the data forwarding hardware is also, in response to a determination that the load is safe, forward the fetched data to one or more dependent instructions (Johnson, ¶94).                       
                               Conclusion	
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890